Citation Nr: 1048481	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  05-06 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.

4.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for peptic ulcer 
disease (PUD).

5.  Entitlement to service connection for arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 
1971.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the North Little 
Rock RO that denied service connection for arthritis and reopened 
the claims for entitlement to service connection for hearing loss 
and for PUD and then denied the claims on the merits.

The question of whether new and material evidence has been 
received to reopen these claims must be addressed by the Board 
because the matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate them on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), affirming 
8 Vet. App. 1 (1995).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end; hence, 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  The Board has characterized the claims 
accordingly.

In April 2006, the Veteran testified at a video conference 
hearing before the undersigned; a transcript of this hearing is 
associated with the claims file.

Thereafter, the case was remanded in October 2006 for additional 
notice and development.

The issues of service connection for right ear hearing loss and 
for arthritis are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran initiated an appeal of an April 1986 rating 
decision that, in part, denied service connection for hearing 
loss, but did not perfect his appeal.

2.  Evidence added since the April 1986 rating decision relates 
to an unestablished fact necessary to substantiate the claim for 
service connection for hearing loss, in that it shows a current 
right ear hearing loss disability, suggests the Veteran's left 
ear hearing loss was aggravated in service, and raises a 
reasonable possibility of substantiating the claim.

5.  The Veteran had pre-existing left ear hearing loss that at 
least as likely as not was aggravated during his military 
service.

4.  An unappealed February 1972 rating decision, in part, denied 
service connection for PUD.

5.  Evidence added to the record since the February 1972 rating 
decision is essentially cumulative and redundant or does not, 
when considered with previous evidence of record, raise a 
reasonable possibility of substantiating the claim of entitlement 
to service connection for PUD.



CONCLUSIONS OF LAW

1.  An April 1986 rating decision, determining that new and 
material evidence sufficient to reopen the claim of entitlement 
to service connection for hearing loss was not submitted, is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.201, 20.1103 (2010). 

2.  As evidence received since the April 1986 rating decision is 
new and material, the criteria for reopening the Veteran's claim 
of entitlement to service connection for hearing loss, are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for service connection for left ear hearing loss 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.385 (2010).

4.  A February 1972 rating decision, denying, in part, service 
connection for PUD, is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.201, 20.1103 (2010).

5.  As evidence received since the February 1972 rating decision 
is not new and material, the criteria for reopening the Veteran's 
claim of entitlement to service connection for PUD, are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that the notice 
requirements of the VCAA applied to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Specific to requests to reopen a previously-denied 
claim for service connection, VA must provide notice that 
describes the basis for the previous denial, as well as the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection found to be 
unsubstantiated in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

Given the Board's favorable disposition of the petition to reopen 
the Veteran's previously-denied claim for service connection for 
hearing loss and to grant service connection for left ear hearing 
loss, the Board finds that all notification and development 
actions needed to fairly adjudicate the appeal with regard to 
these issues has been accomplished.  Consequently, the discussion 
below will focus on the petition to reopen the Veteran's claim of 
entitlement to service connection for PUD.

In a June 2004 pre-rating letter, the RO described the evidence 
necessary to reopen and substantiate the Veteran's previously-
denied claim for service connection for PUD consistent with the 
decisions in Pelegrini and Kent.  In particular, this letter 
informed him of the specific evidence needed to satisfy the 
element of the claim that was the basis for the prior denial 
(show in-service treatment for the claimed condition and 
chronicity after service).  In a March 2006 post-rating letter, 
the RO provided the notice required by Dingess.  Although the 
Veteran was not specifically provided the notice required by 
Dingess prior to the initial adjudication of his claim for 
service connection for PUD, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision on the matters herein decided.  As the Board's 
decision herein denies the Veteran's petition to reopen his claim 
for service connection for PUD, no disability rating or effective 
date is being, or is to be, assigned.  The issue was later 
readjudicated in a September 2009 supplemental statement of the 
case (SSOC).  Accordingly, there is no possibility of prejudice 
to the Veteran under the notice requirements of Dingess.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters decided herein.  Pertinent evidence associated 
with the claims file consists of the Veteran's service personnel 
and treatment records, VA treatment records, private treatment 
records, and reports of VA examinations.  The duty to assist by 
arranging for a VA examination or obtaining a medical opinion 
does not attach in a claim to reopen unless the claim has been 
reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  Even so, the 
examination reports, along with the other evidence of record, are 
fully adequate for the purposes of adjudicating the matters 
decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Also of record and considered in connection with the appeal are 
various written statements provided by the Veteran or by his 
representative, on his behalf, and the Board hearing transcript.  



Legal Criteria

Petitions to Reopen

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).
 
Service Connection

Service connection will be granted if it is shown that a veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 303(d).

Certain chronic diseases, such as sensorineural hearing loss and 
arthritis, which are manifested to a compensable degree within 
one year of discharge from active duty, shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

A veteran who served during a period of war is presumed to be in 
sound condition when enrolled for service, except for any 
defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111 (West 
2002).  This presumption has been extended to any veteran who 
served in the active military, naval, or air service after 
December 31, 1946.  38 U.S.C.A. § 1137. 

Only such conditions as are recorded in examination reports are 
to be considered as "noted." 38 C.F.R. § 3.304(b).  The Veteran's 
reported history of the pre-service existence of a disease or 
injury does not constitute notation of such disease or injury, 
but is considered with all other evidence in determining if the 
disease or injury preexisted service.  See Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to service and was not aggravated by such service.  
38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show, by clear and unmistakable evidence, that 
(1) the disease or injury existed prior to service and (2) that 
the disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003.  The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  Id.; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
Thus, VA bears the burden of proof on whether there was a pre-
existing disability and that it was not aggravated by service.

Generally, a preexisting injury or disease will be considered to 
have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to the 
natural progress of the disease; however, aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2010).

For VA purposes, impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

For service connection, in-service noise exposure need not be the 
only source of acoustic trauma; it must only be a contributing 
source.  The absence of in-service evidence of hearing loss 
during the Veteran's period of active duty is not fatal to a 
claim for service connection.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992). Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 3.385, 
as noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley, 5 Vet. App. at 159.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence. 38 C.F.R. § 3.303(a).  See also 38 U.S.C.A. § 
1154 (West 2002).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

Hearing Loss

In an April 1986 rating decision, the RO determined that new and 
material had not been provided sufficient to reopen the 
previously-denied claim of service connection for defective 
hearing.  Although the filed a timely notice of disagreement with 
regard to the RO's determination in the April 1986 rating 
decision, he did not perfect the appeal following the issuance of 
a statement of the case (SOC) in June 1986.  Therefore, this 
rating decision became final as to the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.

Evidence considered at the time of the April 1986 decision 
included: the Veteran's service treatment records, a January 1972 
VA examination, his DD Form 214, and his statements.

Service treatment records show that on induction examination in 
January 1970, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
--
-5
LEFT
35
45
25
--
45

The physical examination showed scarring on the right tympanic 
membrane.  An associated medical history report reflects that the 
Veteran previously failed a hearing test in January 1969 and the 
examiner noted that otitis in the past with hearing loss on the 
left side.

A May 1970 record reveals that the Veteran reported hearing 
difficulty for all of his life and that he wanted an ENT 
evaluation.  

Audiograms performed that month showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
--
0
LEFT
50
45
35
--
40





HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
--
0
LEFT
50
45
-10
--
15

An August 1970 record notes complaints of hearing loss and that 
he had conductive hearing loss in the right ear for which surgery 
was advised, but the Veteran refused.  He requested an evaluation 
for a medical discharge.

A November 1970 record reveals conductive hearing loss in the 
left ear.

In March 1971, the Veteran complained of hearing loss, headaches, 
and dizziness.  It was noted that he had been seen many times for 
this.

Additional March 1971 records reflect conduction hearing loss in 
the right ear for which surgery was advised in August 1970 at 
Fort Campbell.  His ears were also irrigated and treated.

March 1971 audiometry tests showed pure tone thresholds, in 
decibels, were as follows (the audiometry reported in ASA values 
have been converted to ISO values for consistency):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
--
-5
LEFT
40
35
25
--
20

A May 1971 audiometry revealed pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
/
5
LEFT
40
40
20
/
30

On his separation examination in November 1971, pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The Veteran's DD Form 214 reveals that his military occupational 
specialty (MOS) was clerk typist and under the remarks section it 
indicates that there was a prior MOS in May 1971.  Under service 
data, it shows he was awarded a marksman badge for the M-16 
rifle.

On January 1972 VA examination, pure tone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
--
5
LEFT
45
50
25
--
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  The right 
tympanic membrane was scarred and the left was retracted.

In May 1984, the Veteran reported that he had difficulty hearing 
his wife talk and could not hear dogs bark while hunting.  When 
on oil rigs (drilling) he had to climb down to hear what he was 
being told.  

In March 1984 he reported that he had been exposed to an 
artillery blast at Ft. Campbell, Kentucky, in 1970.

In order to reopen the claim, evidence of hearing loss incurrence 
or aggravation in service must be shown that has a reasonable 
possibility of substantiating the claim.  Evidence of this nature 
has been associated with the claims file regarding the left ear.

Evidence received since the April 1986 rating decision includes: 
additional VA treatment records, a 2009 VA examination, a hearing 
transcript, and lay statements.

A January 1986 VA record reflects intermittent drainage in the 
right ear with decreased hearing since about 1970.  The left ear 
showed a retracted pocket, while the right ear was intact.

March 1986 VA treatment records reveal complaints of ear pain and 
headaches.  A VA hospital record reflects a long history of ear 
problems that the Veteran believed had worsened due to an in-
service cannon explosion.  There was an acute perforation at that 
time in the left ear without drainage.  He currently had a 
primary diagnosis of deep retraction pocket, left ear.  The 
Veteran underwent an atticotomy with tympanoplasty and 
ossiculoplasty.  

In a June 2004 lay statement, someone who had known the Veteran 
since 1970 stated that the Veteran had been unable to hear out of 
one of his ears since his return home in 1972.

An October 2004 VA audiology record shows the Veteran had 
bilateral hearing loss with the left greater than the right.  The 
assessment was the right ear was essentially within normal limits 
with an air/bone gap at 400 Hertz and excellent discrimination.  
The tympanic membrane was consistent with a hypermobile middle 
ear system.  The left ear had flat moderate to moderately severe 
conductive hearing loss with excellent discrimination and Type B 
tymp-reduced mobility.  

During the April 2006 hearing, the Veteran testified that a 
cannon went off as he was walking back to the barracks.  He 
initially had ringing in his ears and the next morning there was 
blood on his pillow.  He tried to enlist in the military prior to 
being drafted but he had been turned down due to his hearing.  He 
stated that his first MOS was artillery survey and that it was 
later changed to clerk typist.  He was not given hearing 
protection as a surveyor and he did not see the cannons when they 
went off.  He estimated that he was exposed to this type of noise 
for 6 or 7 weeks.  During training, he fired machine guns.

In an April 2009 VA audiology examination report, the examiner 
noted that the Veteran had mild to moderate hearing loss in the 
left ear on induction examination and hearing within normal 
limits in the right ear.  The audiologist stated that the 
Veteran's separation hearing examination was questionable since 
it showed thresholds of 0 across the board for both ears when 
there has been hearing loss in the left ear shown from 1970 to 
1972.  On audiology evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
30
40
LEFT
65
65
55
60
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 86 in the left ear.

The audiologist noted that there was a history soon after 
entering service of hearing problems and he was advised to have 
surgery in the left ear but it was refused by the Veteran.  Since 
the Veteran suffers from a medical condition of the left ear, it 
was beyond the scope of the audiologist's practice to comment 
about aggravation or normal progression of a medical condition.  
An otolaryngyologist was recommended.  

In May 2009, the Veteran underwent a VA examination for ear 
diseases.  The medical history was reviewed.  The impression was 
adhesive otitis.  The examiner opined that it was more likely 
than not that the Veteran's chronic problem with adhesive otitis 
and the subsequent hearing loss are at least partially due to 
concussive trauma to the left ear that he suffered during 
serviced.  This resulted in subsequent surgery and some scar 
tissue formation in the middle ear.  Although the functionality 
impacted this deficit, it is unclear at this time given the fact 
that he still has a good word recognition score on the left side.  
It is more likely than not that this left-sided hearing loss is 
at least partially due to trauma he sustained in service.

New and Material Evidence Analysis

Regarding the left ear, the May 2009 VA ear disease examiner 
provided an opinion to the effect that the Veteran's left ear 
hearing loss was aggravated by service.  This opinion is new 
since there was no evidence regarding etiology at the time of the 
April 1986 rating decision.  It also addresses an unestablished 
fact necessary to substantiate the claim.  

Regarding the right ear, the April 2009 VA audiology examination 
contains findings of a current right ear hearing loss.  Evidence 
of a current right ear disability is new and it addresses an 
unestablished fact that was not of record at the time of the 
April 1986 rating decision.  Further, when this evidence is 
considered along with the other evidence of record, specifically 
the service treatment records that show a worsening at some 
frequencies, the evidence has a reasonable possibility of 
substantiating the claim.  

In view of the foregoing, the claim of service connection for 
bilateral hearing loss may be reopened.

Service Connection for Left Ear Hearing Loss

In the present case, the findings of the Veteran's induction 
audiology examination provide clear and unmistakable evidence 
that the Veteran had a left ear hearing loss that existed prior 
to entry into service.  Moreover, the associated medical history 
report notes a history of hearing loss as a result of otitis.  
Thus, the record clearly shows that the Veteran had left ear 
hearing loss when he entered service.

As for the second prong, there is no clear and unmistakable 
evidence that the left ear hearing loss was not aggravated in 
service.  To the contrary, the May 2009 VA examiner, who reviewed 
the claims file and examined the Veteran, opined that the 
Veteran's left ear hearing loss was at least partially due to 
trauma in service.  

As noted previously, the Veteran testified that he was exposed to 
a cannon blast and machine gun training in service.  He is 
competent to provide lay evidence on what he experienced.  

The Veteran, and any lay person, can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain.  
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); cf. Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

"Competent lay evidence" means "any evidence not requiring that 
the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by a 
person who has knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay person."  38 
C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 
(1998) (one not a medical expert is nevertheless competent to 
offer evidence of his symptoms in support of a claim for an 
increased disability evaluation); see Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

Hence, the Veteran is competent to say that he was exposed 
acoustic trauma during training in service and the Board finds 
his testimony and statements credible as they are consistent with 
the places, types, and circumstances of service.  Barr, 21 Vet. 
App. at 308 (Observing that "[o]nce evidence is determined to be 
competent, the Board must determine whether such evidence is also 
credible).

Although the service treatment records make no specific reference 
to acoustic trauma, the Board observes that after the initial 
induction examination in January 1970, there was a significant 
shift in some frequencies in the left ear in May 1970 that 
suggests a worsening.  These findings support the Veteran's 
assertions that there was some acoustic trauma early during his 
period of service that might have caused additional hearing loss.

Further, his DD Form 214 show he was awarded a marksman badge for 
the M-16 rifle, which shows exposure rifle fire.

Resolving all doubt in the Veteran's favor, the Board concludes 
that there is no clear and unmistakable evidence that the left 
ear hearing loss found on examination at induction was not 
aggravated by military service.  Accordingly, the Board finds 
that the totality of the records reflects that the Veteran's pre-
existing left ear hearing loss was aggravated during service, 
therefore service connection is warranted and the claim must be 
granted.

b. PUD

In an unappealed February 1972 rating decision, the RO denied 
service connection for PUD essentially based on a finding that 
there was no evidence of record of claimed PUD.  The Veteran did 
not initiate an appeal of this rating decision, therefore, it 
became final as to the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.1103.

Evidence considered at the time of this decision included: the 
Veteran's service treatment records and a January 1972 VA 
examination report.  The Veteran's service treatment records in 
August and September 1971 reveal complaints of stomach cramping.  
The Veteran reported that everything he ate made him sick.  He 
also admitted to a significant alcohol intake despite his 
symptoms.  The impression was to rule out PUD.  He was 
subsequently given an upper GI that was negative.  The September 
1971 record shows that he continuing complaints after his testing 
was completed of mid-epigastric cramping and pain.  He also 
reported occasional vomiting and nausea.  The results of the last 
follow-up results were not back yet before an impression of PUD 
was made.

During a January 1972 VA examination, the Veteran reported that 
he was frequently drunk in service and that it caused him 
significant difficulties.  He was usually not able to keep down 
breakfast or lunch but he tolerated supper well.  He remained 
well until the following day when there was a recurrence of his 
symptoms.  He reported that he had been placed on a diet and told 
not to drink anymore.  The Veteran was given an upper GI series 
as part of the examination and the impression was normal.  X-rays 
were normal.  The diagnosis was peptic ulcer, by history.

In order to reopen the claim, evidence associated with the claims 
file since 1972 must indicate the Veteran currently has a stomach 
disorder that may be related to his service.  Evidence of this 
nature has not been received.

Evidence added to the record since February 1972 consists of 
private treatment records from 1985 to 1992, VA treatment records 
from 1986 to 2007, lay statements dated in June 2004 and April 
2006, private treatment records dated in 2005, and an April 2006 
hearing transcript.

In a June 2004 statement, D. K., who has known the Veteran since 
1970, states that the Veteran complained of stomach problems 
after returning home from service.  

The 2005 private treatment records contain no pertinent 
information.

April 2006 lay statements report that the Veteran had stomach 
problems.

During the April 2006 hearing, the Veteran testified that PUD was 
diagnosed in service and that when he sought treatment after 
service he was told the tests were negative and no problem could 
be found.  However, the Veteran still had stomach problems but he 
did not seek any further treatment until recently.  He was given 
a colonoscopy and told he had diverticulitis.  

VA treatment records from January 1986 to January 2007 reveal 
that the Veteran had colon polyps in December 2006.

This evidence is new in the sense that it was not previously 
considered at the time of the February 1972 rating decision.  
However, the evidence is not material to the claim since it does 
not relate to an unestablished fact necessary to substantiate the 
claim.  

Basically, the Veteran's testimony and lay statements and those 
of others is cumulative or redundant in nature as they continue 
to assert that the Veteran had PUD in service and/or that he 
continued to have stomach problems after service.

The VA treatment records are silent for complaints, findings, or 
diagnosis of PUD.  There is nothing in the newly-submitted 
evidence that suggests the Veteran currently has, or has had 
during the appeal period, a disability manifested by PUD that is 
related to his service.

Under these circumstances, the Board finds that the evidence 
received since February 1972 rating decision is cumulative or 
redundant of the evidence of record at the time of the last final 
decision in February 1972, and therefore, it does not relate to 
an unestablished fact so as to raise a reasonable possibility of 
substantiating the claim.  Accordingly, the Board concludes that 
the criteria for reopening the previously-denied claim for 
service connection for PUD are not met.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. 


ORDER

As new and material evidence sufficient to reopen a claim for 
service connection for hearing loss has been received, the 
Veteran's previously-denied claim is reopened.
Service connection for left ear hearing loss is granted.

As new and material evidence sufficient to reopen a claim for 
service connection for PUD has not been received, the Veteran's 
previously-denied claim is not reopened and the appeal is denied.


REMAND

In the decision above, the Board reopened the claim of service 
connection for hearing loss and granted the claim on the merits 
with respect to the left ear.  However, additional development is 
needed before a decision on the merits may be made with regard to 
whether service connection is warranted for right ear hearing 
loss.

The Veteran's service treatment records show that the Veteran had 
scarring of the right tympanic membrane on induction examination 
and that hearing in this ear was within normal limits.  However, 
a few months later additional testing revealed a worsening in 
hearing on the right in some frequencies.

As noted above, although service treatment records do not reflect 
a hearing loss in the right ear meeting the requirements of 38 
C.F.R. § 3.385, this is not fatal to the claim.  See Ledford, 3 
Vet. App. at 89.

Given the evidence of current right ear hearing loss meeting the 
requirement of 38 C.F.R. § 3.385 found on the April 2009 VA 
examination and the changes noted in right ear hearing in 
service, an examination and opinion is necessary to determine if 
the Veteran's right ear hearing loss is related to military 
service.  Such examination and opinion should comply with  
Training Letter No. 10-02 (March 18, 2010), pertaining to 
adjudicating claims for hearing loss, tinnitus, or both, and 
certain aspects of audiology examinations was issued.  

Regarding arthritis, the Veteran's service treatment records 
reflect various complaints of pain and injuries to the low back, 
left ankle, right hand, and elbows.

Private treatment records from 1985 to 1992 show treatment for 
complaints of shoulder, back and hip pain.  

VA treatment records dated in 2004 and 2005 reveal that the 
Veteran has been treated for arthralgia and arthritis in the 
back, hips, knees, and shoulders.

In addition, a December 2006 letter from a private healthcare 
provider reflects that the Veteran had been evaluated for 
arthritis at multiple sites and that he had radiating low back 
pain.

In view of the in-service complaints and injuries, an examination 
and opinion are needed to determine if the Veteran's currently-
diagnosed arthritis is related to military service.  See 38 
U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that a request was made to obtain private 
treatment records from AHEC Family Practice.  A second request 
should be made.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Memphis VA Medical Center, since 
January 2007.  All records and/or responses 
received should be associated with the 
claims file.

2.  Send to the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and if 
necessary, authorization to enable VA to 
obtain any additional evidence pertinent to 
the claims remaining on appeal that is not 
currently of record.  Specifically request 
that the Veteran identify healthcare 
providers who have treated him for right 
ear hearing loss and arthritis and ask him 
to provide authorization to enable VA to 
obtain all outstanding pertinent records 
from the AHEC Family Practice.  The Veteran 
should be notified that he may submit this 
evidence in support of his claim.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  After completion of 1 and 2 above, 
arrange for the Veteran to undergo a VA 
orthopedic examination to determine the 
location, nature and etiology of any 
currently-diagnosed arthritis found on 
examination.  The entire claims file, to 
include a complete copy of the REMAND must 
be made available to the examiner 
designated to examine the Veteran, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
x-rays, if needed) should be accomplished 
(with all results made available to the 
examiner prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.

After examining the Veteran and reviewing 
the relevant evidence in the claims file, 
the orthopedic examiner should clearly 
identify the location of any arthritis 
found on examination.  With respect to each 
location, the VA examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (50 percent or greater 
probability) that such arthritis (1) is the 
result of disease or injury incurred or 
aggravated during the Veteran's active duty 
or (2) was due to some other reason.  For 
any arthritis is found, the examiner should 
indicate whether it was shown within one 
year after the Veteran's discharge from 
active duty on December 15, 1971.

The examiner should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the reason 
why.

4.  After completion of 1 and 2 above, 
arrange for the Veteran to undergo an 
examination in accord with Training Letter 
No. 10-02, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, must 
be made available to the examiner 
designated to examine the Veteran, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
audiometry and speech discrimination 
testing) should be accomplished and all 
clinical findings should be reported in 
detail.

Based on the results of audiometric 
testing, and in accord with Training Letter 
No. 10-02, the examiner should specifically 
indicate, with respect to the right ear, 
whether the Veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC test of less than 94 percent).

If any hearing loss disability is diagnosed 
with respect to the right ear, the examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether it 
is at least as likely as not (50 percent 
or greater probability) that such 
disability is the result of injury or 
disease (to particularly include alleged 
in-service noise exposure) incurred or 
aggravated by disease or injury during 
active duty.

The examiner should set forth all 
examination findings meeting the provisions 
of Training Letter No. 10-02, along with a 
complete rationale for the conclusions 
reached, in a printed report.  If any 
requested opinion cannot be given, the 
examiner should state the reason(s) why.

5.  Advise the Veteran in writing that it 
is his responsibility to report for the VA 
examination(s), to cooperate with the 
development of his claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. § 3.655 
(2010).  In the event that the Veteran does 
not report for any ordered examination, 
obtain documentation that shows that notice 
scheduling the examination was sent to his 
last known address prior to the date of the 
examination, to include whether any notice 
that was sent was returned as 
undeliverable.

6.  To help avoid future remand, VA must 
ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, undertake corrective 
action before the claims file is returned 
to the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claims remaining on appeal.  If any 
benefit sought remains denied, furnish an 
appropriate SSOC to the Veteran and his 
representative and provide them the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


